UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0214813 (I.R.S. Employer Identification No.) 2900 Potshop Lane, Suite 100 East Norriton, PA 19403 (Address of principal executive offices) (610) 292-8364 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large acceleratedfileroAccelerated fileroNon-accelerated filerxSmaller reporting company o Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act.YesoNo x As of October 26, 2010 there were 12,356,436 shares of the registrant’s common stock outstanding. -2- TENGION, INC. FORM 10-Q INDEX Part I.Financial Information Item 1.Financial Statements Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 Part II.Other Information Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 40 Item 4.(Removed and Reserved) 40 Item 5.Other Information 40 Item 6.Exhibits 41 Signature Page 42 -3- PART I.FINANCIAL INFORMATION Item 1.Financial Statements. TENGION, INC. (A Development-Stage Company) Balance Sheets December 31, September 30, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments 2,499,013 6,552,570 Deferred equity offering costs 1,104,708 — Prepaid expenses and other 396,105 371,798 Total current assets 20,803,955 19,395,633 Property and equipment, net 16,243,053 12,655,828 Other assets 191,385 158,165 Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Current portion of long-term debt $ $ Accounts payable 1,854,481 695,701 Accrued expenses 2,986,797 2,537,601 Total current liabilities 18,037,654 14,563,901 Long-term debt 8,640,402 480,581 Warrant liability 314,431 — Other liabilities 403,477 446,099 Total liabilities 27,395,964 15,490,581 Redeemable convertible preferred stock, $0.001 par value, authorized 83,785,721 shares at December 31, 2009 and no shares authorized at September 30, 2010; issued and outstanding 81,954,127 shares at December 31, 2009 and no shares issued or outstanding at September 30, 2010 - Commitments and contingencies Stockholders' equity (deficit): Preferred Stock, $0.001 par value; authorized 10,000,000 shares at September 30, 2010; no shares were issued or outstanding at at December 31, 2009 or September 30, 2010 — — Common stock, $0.001 par value; authorized 90,000,000 shares at September 30, 2010; issued and outstanding 701,581 and 12,356,436 shares at December 31, 2009 and September 30, 2010, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. -4- TENGION, INC. (A Development-Stage Company) Statements of Operations (unaudited) Period from July 10, 2003 (inception) through Three Months Ended September 30, Nine Months Ended September 30, September 30, Operating expenses: Research and development $ General and administrative Depreciation Total operating expenses ) Interest income Interest expense ) Change in fair value of preferred stock warrants – Net loss $ ) $ ) $ ) $ ) $ ) Accretion of redeemable convertible preferred stock to redemption value ) – ) ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted net loss attributable to common stockholders per share $ ) $ ) $ ) $ ) Weighted average common stock outstanding- basic and diluted The accompanying notes are an integral part of these financial statements. -5- TENGION, INC. (A Development-Stage Company) Statements of Cash Flows (unaudited) Period from July 10, 2003 (inception) Nine Months Ended through September 30, September 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Loss on disposition of property and equipment ) Amortization of net discount on short-term investments — — ) Noncash interest expense ) Noncash rent expense Stock-based compensation expense Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses and other ) Net cash used in operating activities ) ) ) Cash flows used in investing activities: Purchases of short-term investments ) ) ) Sales and redemption of short-term investments Cash paid for property and equipment ) ) ) Proceeds from the sale of property and equipment 553 — Net cash provided by (used in) investing activities ) ) Cash flows provided by financing activities: Proceeds from sale of Redeemable Convertible Preferred Stock, net — — Proceeds from public offering, net — 25,734,258 Issuance of common stock 1,268 Repurchase of common stock — — ) Issuance costs related to long-term debt — — ) Payment of deferred equity offering costs — — ) Proceeds from long-term debt — Payments on long-term debt ) ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ Supplemental cash flow disclosures: Noncash investing and financing activities: Conversion of note principal to Series A Redeemable Convertible Preferred Stock $
